EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ROBERT D. CRAWFORD II, Registration No. 38, 119 on 08/23/2022.

The application has been amended as follows: 

1 – 11, 15, 19, 24, 26, and 29 have been cancelled.

12. (Currently Amended) The flight control apparatus according to claim 31, wherein the processor is further configured to:
	specify a first type as the type of the other air vehicle to which the other vehicle belongs if the other air vehicle is not under the predetermined management,
	when the first type is specified, and the measured movement direction is a direction approaching the air vehicle, determine that there is the possibility that the air vehicle and the other air vehicle will collide, and
	when the first type is specified, and it is determined that there is the possibility of collision, avoid collision with the other air vehicle by controlling the flight of the air vehicle.

13. (Currently Amended) The flight control apparatus according to claim 12, wherein the processor is further configured to:
	control the flight of the air vehicle in accordance with a first flight plan in which a flight path and a flight period of the air vehicle are described,
	
	specify the second type as the type of the other air vehicle when the second flight plan and the priority level are acquired,
	when the second type is specified, and flight paths overlap at the same time between the first flight plan and the second flight plan, determine that there is the possibility that the air vehicle and the other air vehicle will collide, and
	when the second type is specified, and it is determined that there is the possibility of collision, avoid collision with the other air vehicle by controlling the flight of the air vehicle according to a relationship between the acquired priority level and a priority level of a flight purpose in the first flight plan.

14. (Previously Presented) The flight control apparatus according to claim 12,
	wherein the predetermined condition includes a condition that an identification signal is not received from the other air vehicle.

16. (Currently Amended) The flight control apparatus according to claim 31,  wherein the processor is further configured to:
	
	transmit the received identification signal to the server apparatus.

17. (Currently Amended) The flight control apparatus according to claim 31,  wherein the processor is further configured to:	
	transmit, to the server apparatus, a request inquiring as to whether the other air vehicle is under predetermined management,
	specify a first type as the type of the other air vehicle when a response indicating that the other air vehicle is not under the predetermined management is received from the server apparatus in response to the request,
	when the first type is specified, and the measured movement direction is a direction approaching the air vehicle, determine that there is the possibility that the air vehicle and the other air vehicle will collide, and
	when the first type is specified, and it is determined that there is the possibility of collision, avoid collision with the other air vehicle by controlling the flight of the air vehicle.

18. (Currently Amended) The flight control apparatus according to claim 16, wherein the processor is further configured to:
	transmit, to the server apparatus, a request inquiring as to whether the other air vehicle is under predetermined management,
	specify a first type as the type of the other air vehicle when a response indicating that the other air vehicle is not under the predetermined management is received from the server apparatus in response to the request,
	when the first type is specified, and the measured movement direction is a direction approaching the air vehicle, determine that there is the possibility that the air vehicle and the other air vehicle will collide, and
	when the first type is specified, and it is determined that there is the possibility of collision, avoid collision with the other air vehicle by controlling the flight of the air vehicle.

20. (Currently Amended) The flight control apparatus according to claim 16, wherein the processor is further configured to:
	acquire status information indicating a flight status of the other air vehicle from the server apparatus,
	when the second flight plan, the priority level, and the status information are acquired, and the status information indicates that the other air vehicle is deviating from the second flight plan, specify a third type to which the other vehicle belongs if the other air vehicle is under the predetermined management but flies deviating from the flight plan,
	when the third type is specified, and the measured movement direction is a direction approaching the air vehicle, determine that there is the possibility that the air vehicle and the other air vehicle will collide, regardless of the second flight plan, and
	when the third type is specified, and it is determined that there is the possibility of collision, avoid collision with the other air vehicle by controlling the flight of the air vehicle, regardless of the priority level.

21. (Currently Amended) The flight control apparatus according to claim 31,  wherein the processor is further configured to:
	
	avoid the predicted path by controlling the flight of the air vehicle.

22. (Currently Amended) The flight control apparatus according to claim 12,wherein the processor is further configured to:
	
	avoid the predicted path by controlling the flight of the air vehicle.

23. (Currently Amended) The flight control apparatus according to claim 14,wherein the processor is further configured to:
	
	avoid the predicted path by controlling the flight of the air vehicle.

25. (Currently Amended) The flight control apparatus according to claim 17, wherein the processor is further configured to:
	
	avoid the predicted path by controlling the flight of the air vehicle.

27. (Currently Amended) The flight control apparatus according to claim 31, wherein the processor is further configured to:
	
	stop in mid-air until the measured movement direction becomes a direction moving away from the air vehicle.

28. (Currently Amended) The flight control apparatus according to claim 12, wherein the processor is further configured to: 
	
	stop in mid-air until the measured movement direction becomes a direction moving away from the air vehicle.

30. (Currently Amended) A flight control system comprising:
a processor configured to:
	
	
	


perform the collision avoidance control when the specified type is a second type to which the other air vehicle belongs when the other air vehicle is under a predetermined management and flies in accordance with a flight plan, the other air vehicle has a first priority level greater than a second priority level, and the air vehicle has the second priority level; 

control the flight of the air vehicle in accordance with a first flight plan in which a flight path and a flight period of the air vehicle are described;

specify the second type as the type of the other air vehicle when the second flight plan and the priority level are acquired;
wherein when the second type is specified, and flight paths overlap at the same time between the first flight plan and the second flight plan, determine that there is the possibility that the air vehicle and the other air vehicle will collide;
wherein when the second type is specified, and it is determined that there is the possibility of collision, avoid collision with the other air vehicle by controlling the flight of the air vehicle according to a relationship between the acquired priority level and a priority level of a flight purpose in the first flight plan;
acquire status information indicating a flight status of the other air vehicle from the server apparatus;
wherein when the second flight plan, the priority level, and the status information are acquired, and the status information indicates that the other air vehicle is deviating from the second flight plan, specify a third type to which the other vehicle belongs if the other air vehicle is under the predetermined management but flies deviating from the flight plan;
wherein when the third type is specified, and the measured movement direction is a direction approaching the air vehicle, determine that there is the possibility that the air vehicle and the other air vehicle will collide, regardless of the second flight plan; and
wherein when the third type is specified, and it is determined that there is the possibility of collision, avoid collision with the other air vehicle by controlling the flight of the air vehicle, regardless of the priority level.

31. (Currently Amended) A flight control apparatus comprising:
	a processor configured to:	
detect within a predetermined range of an air vehicle another air vehicle;
specify a type of the detected other air vehicle;
determine a possibility that the air vehicle and the other air vehicle will collide, based on an attribute relating to movement of the other air vehicle; [[and]]
measure a movement direction of the other air vehicle as viewed from the air vehicle; and
when it is determined that there is the possibility of collision, perform collision avoidance control to avoid collision with the other air vehicle by controlling flight of the air vehicle according to the specified type; 
perform the collision avoidance control when the specified type is a second type to which the other air vehicle belongs when the other air vehicle is under a predetermined management and flies in accordance with a flight plan, the other air vehicle has a first priority level greater than a second priority level, and the air vehicle has the second priority level; [[and]] 
not perform the collision avoidance control when the specified type is the second type, the other air vehicle has the second priority level, and the air vehicle has the first priority level;[[.]]
controls the flight of the air vehicle in accordance with a first flight plan in which a flight path and a flight period of the air vehicle are described;
acquire, from a server apparatus, a second flight plan in which a flight path and a flight period of the other air vehicle are described, and a priority level of a flight purpose in the second flight plan;
specify the second type as the type of the other air vehicle when the second flight plan and the priority level are acquired;
when the second type is specified, and flight paths overlap at the same time between the first flight plan and the second flight plan, determine that there is the possibility that the air vehicle and the other air vehicle will collide;
when the second type is specified, and it is determined that there is the possibility of collision, avoid collision with the other air vehicle by controlling the flight of the air vehicle according to a relationship between the acquired priority level and a priority level of a flight purpose in the first flight plan;
acquire status information indicating a flight status of the other air vehicle from the server apparatus;
when the second flight plan, the priority level, and the status information are acquired, and the status information indicates that the other air vehicle is deviating from the second flight plan, specify a third type to which the other vehicle belongs if the other air vehicle is under the predetermined management but flies deviating from the flight plan;
when the third type is specified, and the measured movement direction is a direction approaching the air vehicle, determine that there is the possibility that the air vehicle and the other air vehicle will collide, regardless of the second flight plan; and
when the third type is specified, and it is determined that there is the possibility of collision, avoid collision with the other air vehicle by controlling the flight of the air vehicle, regardless of the priority level.

Allowable Subject Matter
Claims 12-14, 16-18, 20-23, 25, 27-28 and 30-31 are allowed.

Response to Amendments 
Regarding the interpretation to the claims under 35 U.S.C. § 112(f):
The amended claims do not invoke the claim interpretation(s) under 35 U.S.C. § 112(f). Accordingly, the Examiner has withdrawn the claim interpretation(s) under 35 U.S.C. § 112(f).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661